Case 1:15-cr-20106-RNS Document 206-27 Entered on FLSD Docket 12/14/2018 Page 1 of 1




                            ederal Bureau of Investigation
                                305D-MM--4436153

                              Requested VfOeo tiles Drovided for review.




                                      GOVERNMENT
                                          EXHIBIT
                                   CASE

                                  ~
                                  ~
                                 -~ ------
                   Caution : This media may contain executable code, viruses,
                   contraband, obscene material and/or Copyright Protected
                   data. This media should not be viewed or introduced into a
                   classified computer system.




                                        1&10
